internal_revenue_service number release date index number ------------------------------------------------------------ ----------- ----------------------------- ------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-130947-04 date date ----------------------------------------------------- ---------- ----------- ---------------------------------------- ------- -------------------------- --------------------------- re request for extension of time to make the election not to deduct the additional re request for extension of time to make the election not to deduct the additional first year depreciation taxpayer a b c d date1 date2 sb_se official --------------------------------------------------------------- dear ------------------- correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for certain qualified_property placed_in_service in the taxable_year ended date1 the d taxable_year facts this letter responds to a letter dated date and supplemental taxpayer represents that the facts are as follows taxpayer is a a corporation engaged in the business of selling servicing and leasing heavy equipment taxpayer timely filed form_1120s u s income_tax return for an s_corporation for the taxable_year ended date1 on date2 on this return taxpayer claimed the 30-percent additional first year depreciation deduction provided by sec_168 in the amount of dollar_figureb this amount represents the additional first year depreciation deduction for some 5-year_property and for all 7-year_property that is qualified_property placed_in_service by taxpayer during the d taxable_year plr-130947-04 for the d taxable_year taxpayer did not wish to claim any additional first year depreciation for qualified_property included in asset cla sec_57 distributive trades and services of revproc_87_56 1987_2_cb_674 on its form_1120s for the d taxable_year taxpayer did not claim any additional first year depreciation for qualified_property included in asset cla sec_57 distributive trades and services of revproc_87_56 property in asset cla sec_57 has a class_life of years and is classified as 5-year_property under sec_168 taxpayer inadvertently failed to attach the election statement to the return for the d taxable_year with respect to the qualified_property with a class_life of years however taxpayer claimed the additional first year depreciation for 5-year_property placed_in_service during the d taxable_year other than assets with a class_life of years not realizing that it had to claim the additional first year depreciation for all 5-year_property or had to elect not to take the additional first year depreciation for all 5-year_property subsequent to filing taxpayer’s d federal tax_return c the tax preparer responsible for reviewing this return informed taxpayer of the proper procedure for making the election not to deduct the additional first year depreciation and the meaning of class of property for purposes of this election based on this new information taxpayer realized that it had incorrectly claimed the additional first year depreciation for some 5-year_property while not claiming such depreciation for other 5-year_property that is qualified_property placed_in_service during the taxable_year ended date1 ruling requested accordingly taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all 5-year_property placed_in_service by taxpayer in the taxable_year ended date1 law and analysis deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides a 30-percent additional first year depreciation sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1t e of the temporary income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property sec_1_168_k_-1t e i provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the plr-130947-04 federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1t e ii provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the d taxable_year provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation for all 5-year_property placed_in_service by taxpayer in the taxable_year ended date1 this election must be made by taxpayer filing an amended federal tax_return for that taxable_year with a revised form_4562 and a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all 5-year_property placed_in_service in the taxable_year ended date1 in addition taxpayer’s shareholders’ federal tax returns for the taxable_year that included date1 must be amended as well except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service in the taxable_year ended date1 is eligible for the additional first year depreciation deduction plr-130947-04 in accordance with the power_of_attorney we are sending copies of this letter to taxpayers authorized representative we are also sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
